                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GERALD KUFRVOICH,                     :
                                            CIVIL ACTION NO. 3:19-1057
                                      :
           Appellant                             (JUDGE MANNION)
                                      :
     v.
                                      :
CHARLES J. DEHART, III,
                                      :
           Appellee
                                      :
     v.
                                      :
GOSHEN MORTGAGE LLC
as Separate Trustee for GBDT          :
I Trust 2011-1,
                                      :
           Intervenor-Appellee

                             MEMORANDUM

     Pending before the court in this case in which pro se appellant Gerald

Kufrvoich (“appellant”), appeals the Orders of the Bankruptcy Court

dismissing his Chapter 13 Bankruptcy Case and denying his motion to

reinstate his case is an unopposed Motion to Intervene submitted by Goshen

Mortgage LLC as Separate Trustee for GBDT I Trust 2011-1 (“Intervenor”)

pursuant to Fed.R.Civ.P. 24. (Doc. 5). For the reasons that follow, the court

will GRANT the motion.



I.   Relevant Background

     On August 7, 2018, appellant filed a Chapter 13 Bankruptcy Petition

which was docketed to case number 18-bk-3317, M.D.Pa.
        Charles J. DeHart, III, (“appellee”), was named the Chapter 13 Standing

Trustee in appellant’s case.

        Intervenor holds the first mortgage lien on appellant’s real property

located at 31 Hilltop Road, Barnesville, Pennsylvania.

        On February 7, 2019, appellee filed a motion to dismiss appellant’s

Chapter 13 Case due to appellant’s failure to make Chapter 13 Plan

Payments towards his Reorganization Plan.

        On February 15, 2019, intervenor filed a motion for relief from the

automatic stay pursuant to 11 U.S.C. §362(d), alleging that appellant failed

to make monthly post-petition mortgage payments to it. The Bankruptcy Court

scheduled a hearing on intervenor’s stay motion for March 28, 2019.

        The hearing on appellee’s motion to dismiss was held before the

Bankruptcy Court on March 5, 2019. Appellant failed to attend the hearing.

The motion was granted, and appellant’s Chapter 13 Bankruptcy Case was

dismissed. As such, intervenor’s motion for relief from the automatic stay was

moot.

        On March 14, 2019, appellant filed a motion to reinstate his Chapter 13

case.

        On June 11, 2019, the Bankruptcy Court held a hearing on appellant’s

reinstatement motion and then issued an Order denying the motion.

        On June 21, 2019, appellant filed his instant notice of appeal with this

court appealing the Bankruptcy Court’s Orders dismissing his Chapter 13

                                        2
Case and denying his motion to reinstate his case. (Doc. 1).

      On July 29, 2019, intervenor filed its motion to intervene in this case,

(Doc. 5), and its brief in support, (Doc. 6).

      To date, neither appellant nor appellee filed a brief in opposition to

intervenor’s motion and the time within which to do so has expired. As such,

both parties are deemed as not opposing intervenor’s motion. See Local rule

7.6, M.D.Pa. Further, intervenor indicates that appellee concurred in its

motion.



II.   DISCUSSION1

      This court has appellate jurisdiction over the Bankruptcy Court’s March

5, 2019 and June 11, 2019 Orders pursuant to 28 U.S.C. §158(a)(1) (The

district court has “jurisdiction to hear appeals from final judgments, orders,

and decrees” of a bankruptcy court). See In re Michael, 699 F.3d 305, 308 n.2

(3d Cir. 2012) (“[A] district court sits as an appellate court to review a

bankruptcy court.”).

      The intervenor claims that it is entitled to intervention in the instant

action as a matter of right or, in the alternative, permissive intervention,

pursuant to Rule 24 of the Federal Rules of Civil Procedure. Specifically,


      1
       Even though intervenor’s motion is not opposed, the court finds that it
should still discuss the requisite elements to determine if intervenor can
intervene as of right under Fed.R.Civ.P. 24(b).

                                        3
intervenor seeks intervention because it wants to voice its opposition to the

reinstatement of appellant’s Chapter 13 Bankruptcy Case. Intervenor

contends that if appellant’s Chapter13 Case is reinstated, this would

adversely impact its property and contractual rights in appellant’s real property

since it is a secured creditor with a foreclosure judgment and it would again

be subjected to the automatic stay if this case was reinstated thus hindering

its ability to enforce its rights against appellant regarding his default on his

mortgage payments and its rights to sell the property.2

      Fed.R.Civ.P. 24(a)(2) provides, “[o]n timely motion, the court must

permit anyone to intervene who . . . claims an interest relating to the property

or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the

movant’s ability to protect its interest, unless existing parties adequately

represent that interest.” Fed.R.Civ.P. 24(a)(2).

      In the absence of a federal statute which confers a right to intervene,

and there is no such statute in this case, Rule 24 authorizes a party to

intervene as of right if the movant can establish: (1) a timely application for

leave to intervene has been filed; (2) a sufficient interest in the underlying



      2
      Intervenor indicates that it obtained a mortgage foreclosure judgment
against appellant in March 2012 in the Schuylkill County Court. Intervenor
notes that appellant then filed three bankruptcy cases, including the one at
issue herein.

                                       4
litigation; (3) a threat that the interest will be impaired or affected by the

disposition of the underlying action, and (4) that the existing parties to the

action do not adequately represent the prospective intervenor’s interests.

Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220 (3d Cir. 2005)

(citation omitted). The movant’s failure to establish any factor is fatal. Id. See

also U.S. v. Territory of Virgin Islands, 748 F.3d 514, 1011 (3d Cir. 2014)

(“Although these requirements are intertwined, each must be met to intervene

as of right.”) (citations omitted). Further, “[i]ntervention as a matter of right

presents a situation where ‘[t]he facts assume overwhelming importance in

[the] decision.’” Id. (citation omitted).

      As discussed below, the court finds that intervenor clearly satisfies all

of the requirements to intervene as of right under Rule 24(a)(2) in this case.3

      The Third Circuit has held that timeliness of a motion to intervene “is

determined by the totality of the circumstances” which requires analysis of the

following three factors: “(1) the stage of the proceeding; (2) the prejudice that

delay may cause the parties; and (3) the reason for the delay.” In re Cmty.

Bank of N. Virginia, 418 F.3d at 314.

      No doubt given the fact that intervenor filed its motion about five weeks

after appellant’s notice of appeal and given the early stage of this case,


      3
      Since the court finds that intervenor can intervene as of right under
Rule 24(a)(2), it does not address intervenor’s alternative request for
permissive intervention, pursuant to Fed.R.Civ.P. 24(b).

                                            5
intervenor’s motion is timely. In fact, appellant has not yet filed his brief in

support of his appeal.

      Next, intervenor satisfies the sufficiency of interest element since it has

a cognizable legal interest as a secured creditor and first lien holder with a

mortgage foreclosure judgment entered in its favor relating to appellant’s real

property, which is the subject of this action, that is “significantly protectable.”

See Harris v. Pernsley, 820 F.2d 592, 601 (3d Cir. 1987), cert. denied, 484

U.S. 947 (1987); Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d at 220-21.

Intervenor has also shown that there is a “tangible threat to [its] legally

cognizable interest” in this case if appellant’s Chapter 13 Case is reinstated.

See id. As intervenor explains, it obtained a mortgage foreclosure judgment

against appellant and his real property in March 2012 and it has not been able

to effectuate a sale of the property due to the bankruptcy filings of appellant

and the automatic stays which were imposed for the past 7 years. Thus, as

intervenor states, “the ability to intervene in the present action will grant [it] the

means to defend its mortgage lien against the [real property] of appellant as

established under Pennsylvania property and contract law.”

      “Once an applicant for intervention has established that [it] possesses

a sufficient legal interest in the underlying dispute, the applicant must also

show that this claim is in jeopardy in the lawsuit.” Brody By and Through

Sugzdinis v. Spang, 957 F.2d 1108, 1122 (3d Cir. 1992). “Under this element

of the test, [intervenor] must demonstrate that [its] legal interests ‘may be

                                          6
affected or impaired, as a practical matter by the disposition of the action.’”

Id. (citation omitted). “In making this determination, [the court] [is] required to

assess ‘the practical consequences of the litigation,’ and ‘may consider any

significant legal effect on the applicant’s interest.’” Id. (citation omitted).

Further, “[i]t is not sufficient that the claim be incidentally affected; rather,

there must be ‘a tangible threat’ to the applicant’s legal interest. Id. at 1123

(citation omitted).

      Based on the above discussion, the court finds that intervenor has a

legal interest in this case, that there is a tangible threat to its legal interest,

and that intervenor’s interest will be prejudiced by an adverse disposition of

this case, i.e., if this court granted appellant’s appeal and reversed the

decision of the Bankruptcy Court and reinstated his Bankruptcy Case. Indeed,

over 7 years after intervenor obtained its mortgage foreclosure judgment

against appellant and his real property intervenor still has not been able to

enforce the rights it has to the property.

      Turning to the final factor of the Rule 24 analysis, intervenor must

demonstrate “that [its] interest is not adequately represented by the existing

parties. Brody, 957 F.2d at 1123. Inadequate representation can be based

upon the following: “(1) that although the applicant’s interests are similar to

those of a party, they diverge sufficiently that the existing party cannot devote

proper attention to the applicant’s interests; (2) that there is collusion between

the representative party and the opposing party; or (3) that the representative

                                        7
party is not diligently prosecuting the suit.” Id.

           Intervenor’s interests, as detailed above, are separate and distinct from

appellant’s and appellee’s, the Chapter 13 Trustee, whose duty was to

administer appellant’s Chapter 13 Case and to make sure appellant adhered

to the provisions of the Bankruptcy Code. As such, appellee’s interest is

different than intervenor’s interests in the real property, despite the fact that

the property was part of the Bankruptcy Estate, and different than in

intervenor’s objective to execute on its mortgage foreclosure judgment and to

sell appellant’s real property through a Sheriff’s Sale in order to satisfy its

judgment. Thus, the court finds that intervenor’s interests in the real property

are not adequately represented by the existing parties.



III.       CONCLUSION

           For the foregoing reasons, intervenor’s motion to intervene, (Doc. 5),

will be GRANTED. An appropriate order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Date: August 29, 2019
19-1057-01.wpd




                                           8
